                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF NEW YORK


AMERICAN AIRLINES, INC.,

                      Plaintiff,                    Index No. 1:19-cv-04424-NGG-RER

               -against-                            FIRST AMENDED COMPLAINT FOR
                                                    DECLARATORY AND INJUNCTIVE
THE NEW YORK CITY DEPARTMENT OF                     RELIEF
CONSUMER AFFAIRS and LORELAI
SALAS, in her official capacity as
Commissioner of the NEW YORK CITY
DEPARTMENT OF CONSUMER AFFAIRS,

                      Defendants.


       Plaintiff American Airlines, Inc. (“American”), by and through its attorneys, O’Melveny

& Myers LLP, brings this action against the New York City Department of Consumer Affairs

(“DCA”) 1 and Lorelai Salas, in her official capacity as the Commissioner of the DCA (the

“Commissioner”) (collectively, “Defendants”), and alleges as follows:

                                       INTRODUCTION

       1.      The New York City Earned Safe and Sick Time Act, Title 20 of the

Administrative Code, Sections 20-911 et seq. (the “Paid Sick Leave Law”), and its implementing

Rules at Chapter 7 of Title 6 of the Rules of the City of New York, Sections 7-201 et seq. (the

“Rules”), are preempted by the federal Airline Deregulation Act (“ADA”) as applied to

American’s ground crew employees because the Paid Sick Leave Law relates to American’s

prices, routes, and services. See 49 U.S.C. § 41713(b).




1
        The DCA appears to be in the process of changing its name to the Department of
Consumer and Worker Protection (“DCWP”). See NYC Consumer Affairs Home Page,
https://www1.nyc.gov/site/dca/index.page (last visited October 2, 2019).
       2.      Paid leave laws, like the Paid Sick Leave Law, limit an airline’s ability to monitor

and prevent employee abuse of sick leave and other leave. Applying the Paid Sick Leave Law to

American would ultimately cause spikes in ground crew absences and/or make daily attendance

unpredictable in positions where regular attendance is of paramount importance to airline

operations. This, in turn, would lead to increased delays and/or cancelled flights.

       3.      American already provides generous paid sick leave and other benefits to its

ground crews, and has done so for years. American has negotiated these benefits in nationwide

collective bargaining agreements (“CBAs”) with the employees’ union representatives. These

CBAs allow ground crew employees to take paid time off to care for themselves and their family

members. In exchange, American has preserved the right to monitor employee attendance and

reliability to ensure an appropriate level of staffing necessary for its business operations and on-

time departures of flights, as well as compliance with federal regulations governing duty time

limitations applicable to certain ground crew employees. Applying the Paid Sick Leave Law and

other, similar laws to American would abrogate these carefully negotiated provisions, which

operate uniformly across American’s nationwide operations, and replace them with an

increasingly diverse and changing body of local laws. Because the burdens on operations

imposed by the Paid Sick Leave Law would substantially affect American’s prices, routes and

services if applied to its ground crew employees, the Paid Sick Leave Law is preempted by the

ADA.

       4.      Alternatively, as to certain American ground grew employees, American seeks a

judicial declaration establishing that it is already in compliance with the Paid Sick Leave Law

because those employees are covered by valid CBAs which expressly waive relevant provisions




                                                 -2-
of the Paid Sick Leave Law and provide for comparable benefits in the form of paid days off.

See N.Y.C. Admin. Code § 20-916(a).

                                  NATURE OF THE ACTION

       5.      Pursuant to 42 U.S.C. § 1983 and 28 U.S.C. §§ 2201 and 2202, American seeks a

declaration that the ADA preempts the Paid Sick Leave Law, as applied to its ground crew

employees, because the Paid Sick Leave Law relates to and adversely affects air carrier prices,

routes, and services.

       6.      In the alternative, American seeks a declaration pursuant to 28 U.S.C. §§ 2201

and 2202 that the Paid Sick Leave Law does not apply with respect to certain American ground

crew employees because such employees are covered by valid CBAs which expressly waive the

Paid Sick Leave Law and provide for comparable benefits in the form of paid days off.

                                             PARTIES

       7.      American is an airline incorporated under the laws of the State of Delaware, with

its principal place of business at 1 Skyview Drive, Fort Worth, Texas 76155. American is the

largest airline in the United States and operates an air transportation system in interstate

commerce, including in New York City. American employs a number of individuals who work

within the borders of New York City.

       8.      American is an air carrier certified by the United States Federal Aviation

Administration (“FAA”) pursuant to 14 C.F.R. Part 121, and regulated by the FAA and the

Transportation Security Administration of the United States Department of Homeland Security.

       9.      American is an “air carrier” as defined in Chapter 401 of the ADA, 49 U.S.C.

§ 40102.




                                                 -3-
       10.     Defendant DCA is an agency constituted under the laws of New York City and

New York State and headed by the Commissioner. The DCA is charged with enforcing the Paid

Sick Leave Law and promulgating rules and regulations thereunder.

       11.     Defendant Lorelai Salas is the DCA’s Commissioner and she is named in her

official capacity. As Commissioner, Ms. Salas is charged with enforcing the Paid Sick Leave

Law and promulgating rules and regulations thereunder.

                                JURISDICTION AND VENUE

       12.     This Court has subject-matter jurisdiction pursuant to 28 U.S.C. §§ 1331 and

1337, because American’s claims arise in part under the United States Constitution—

specifically, Article VI, Clause 2 (the “Supremacy Clause”), as well as the ADA (an Act of

Congress regulating commerce).

       13.     This Court has subject-matter jurisdiction pursuant to 28 U.S.C. § 1367 over

American’s claim under the Paid Sick Leave Law because that claim is so related to American’s

claim under the United States Constitution and ADA—over which this Court has original

jurisdiction—that it forms part of the same case or controversy involving the enforcement of the

Paid Sick Leave Law with respect to American’s ground crew employees.

       14.     The Federal Declaratory Judgment Act, 28 U.S.C. §§ 2201 and 2202, authorizes

the declaratory and other relief sought herein.

       15.     Venue is proper in the United States District Court for the Eastern District of New

York under 28 U.S.C. § 1391(b), because this Court is located in the judicial district where a

substantial part of the events giving rise to American’s claims have occurred, are now occurring,

and will in the future occur.




                                                  -4-
                                          AMERICAN

       16.     American is the largest commercial airline in the United States and one of the

largest commercial airlines in the world, offering service to more than 350 destinations

throughout the United States and in 57 countries. American and its subsidiaries serve nearly 200

million travelers each year and offer more than 6,000 flights daily.

       17.     As an air carrier, American is subject to regulation by, inter alia, the FAA, the

Department of Transportation, and the Department of Homeland Security—all of which have

promulgated rules and regulations governing American’s conduct.

       18.     American operates domestic and international flights daily into and out of John F.

Kennedy International Airport (“JFK”) and LaGuardia Airport (“LGA”), both of which are

located in New York City.

       19.     American uses the term “ground crew” herein to refer to mechanics, fleet service

workers (e.g., baggage handlers), customer service agents and representatives, and planners.

Depending on the particular job in question, ground crew functions include performing

maintenance work on aircraft, handling baggage, and providing customer service at airport ticket

counters and gates.

       20.     American has negotiated methods for ground crew employee scheduling, as well

as sick leave and other paid time off benefits, in nationwide CBAs with the employees’ union

representatives. The paid time off benefits which ground crew employees receive under their

respective CBAs are comparable to (if not more generous in some ways than) the Paid Sick

Leave Law benefits.

       21.     For example, full-time fleet service employees covered by the July 18, 2014 CBA

between US Airways, Inc. (“US Airways”) and the International Association of Machinists and




                                                -5-
Aerospace Workers (“IAM”) accrue eight hours of sick leave for nine designated accrual months

per calendar year (i.e., up to 72 hours per year for full-time employees), which carry over from

year-to-year up to a maximum of 1,400 hours.2 Part-time fleet service employees covered by the

US Airways-IAM CBA accrue one day of sick leave for nine designated accrual months per

year, up to a maximum of nine days per calendar year, which carry over from year-to-year up to

a maximum of 175 days. When fleet service employees use their sick leave, American pays

them based on their regular hourly rates. Under the CBA, American may require supporting

documentation whenever circumstances suggest abuse of sick leave, regardless of the number of

workdays missed. Through their CBA, these fleet service employees waived the provisions of

the Paid Sick Leave Law pursuant to N.Y.C. Admin. Code § 20-916(a).

       22.     As another example, mechanics who are covered by the July 18, 2014 CBA

between US Airways and the IAM, and who have more than one month of service, accrue eight

hours of sick leave for each month (excluding June and October) of continuous service in a year

up to a maximum of 1,600 hours. When these mechanics use their sick leave, American pays

them based on their regular hourly rates based on either 50 or 100 percent of their scheduled

work hours. Pursuant to the governing CBA, American may require supporting documentation

whenever circumstances suggest abuse of sick leave, regardless of the number of workdays

missed. Through their CBA, pursuant to N.Y.C. Admin. Code § 20-916(a), these mechanics

waived the provisions of the Paid Sick Leave Law.




2
       Effective December 30, 2015, American and US Airways merged, and US Airways
ceased to exist. As a result, American became the employer of all US Airways employees,
although the then-existing CBA continues to govern the legacy US Airways fleet service
employees until negotiations for a new CBA (which are currently ongoing) are completed.


                                               -6-
        23.     As a further example, full-time customer service representatives and gate agents

covered by the December 1, 2015 CBA between American and the CWA-IBT Association

(“CWA-IBT”) accrue eight hours of sick leave per month, up to a maximum of 96 hours in a

calendar year. Part-time customer service representatives and gate agents covered by this CBA

accrue sick leave at a rate of five hours per month, up to a maximum of 60 hours in a calendar

year. Accrued sick leave carries over from year-to-year up to a maximum of 1400 hours. Under

the CBA, American pays sick leave at one hundred percent of the employee’s hourly rate.

Through their CBA, pursuant to N.Y.C. Admin. Code § 20-916(a), these customer service

representatives and gate agents waived the provisions of the Paid Sick Leave Law.

        24.     American also maintains attendance and reliability policies for ground crew

employees which allow American to monitor whether employees work when scheduled and

ensure on-time operations and proper staffing support for its flights. These attendance and

reliability policies also address American’s need to comply with federal aviation regulations on

duty time limitations for certain ground crew employees. These policies take into account the

needs of the traveling public for consistent, on-time service, the needs of American’s employees

and passengers for safety, and the need to treat American’s work force fairly and consistently

throughout its entire operation regardless of the location of the airport where any given employee

works. Because ground crew absences can cause significant operational disruptions, American

monitors absences closely and takes corrective action when an employee has attendance and/or

reliability issues.

                             THE PAID SICK LEAVE PETITION

        25.     The DCA has sought to enforce the Paid Sick Leave Law against American. In

October 2016, the DCA initiated an investigation into American’s sick leave practices in New




                                                -7-
York City. For more than two years, American cooperated with the DCA’s investigation,

although it did not believe the Paid Sick Leave Law applied to its ground crew employees for the

reasons stated herein.

        26.    On July 24, 2019, the DCA filed a Paid Sick Leave Petition against American

with the New York City Office of Administrative Trials and Hearings (“OATH”) seeking to

enforce the Paid Sick Leave Law with respect to certain employee groups, including ground

crews. The Petition also seeks penalties and damages for American’s alleged non-compliance

with the Paid Sick Leave Law.

        27.    On July 25, 2019, the DCA served American with a copy of the Paid Sick Leave

Petition.

                                THE PAID SICK LEAVE LAW

        28.    On or around February 26, 2014, the New York City Council passed the Paid Sick

Leave Law (formally titled the New York City Earned Sick Time Act), Title 20 of the

Administrative Code, Sections 20-911 et seq. The Paid Sick Leave Law, effective April 1, 2014,

required private employers with five or more employees to provide paid sick time to employees

who work more than 80 hours in a calendar year within New York City. N.Y.C. Admin. Code

§ 20-912(f). On November 6, 2017, the Paid Sick Leave Law was amended to expand the list of

covered reasons for which paid leave can be used, to include “safe time,” and to expand the list

of covered family members for whom paid sick/safe time can be used. Those amendments went

into effect on May 5, 2018.

        29.    The Paid Sick Leave Law directs the DCA to enforce the Law and investigate

complaints of violations. N.Y.C. Admin. Code § 20-924(a)-(b).




                                               -8-
       30.     On March 4, 2016, the DCA promulgated Rules, after a notice and comment

period, to clarify certain provisions of the Paid Sick Leave Law.

       31.     The DCA has issued guidance on its enforcement and interpretation of the Paid

Sick Leave Law in the form of, inter alia, Frequently Asked Questions (“FAQs”). The DCA

most recently updated the FAQs on February 28, 2017.

       32.     The Paid Sick Leave Law requires that employees accrue sick/safe time at the rate

of one hour for every 30 hours worked, up to a maximum of 40 hours per calendar year. N.Y.C.

Admin. Code § 20-913(b). Alternatively, an employer may credit (i.e., “front-load”) 40 hours of

paid sick/safe time to employees at the beginning of each calendar year. See 6 R.C.N.Y. § 7-12.

       33.     The Paid Sick Leave Law defines “employee” as “any ‘employee’ as defined in

section 190(2) of the [New York] labor law who is employed for hire within the city of New

York for more than eighty hours in a calendar year who performs work on a full-time or part-

time basis,” subject to a few exceptions not applicable here. N.Y.C. Admin. Code § 20-912(f).

The Paid Sick Leave Law’s implementing regulations state that an individual meets the Paid Sick

Leave Law’s definition of “employee” if “the individual performs work, including work

performed by telecommuting, for more than eighty hours while the individual is physically

located in New York City, regardless of where the employer is located.” 6 R.C.N.Y. § 7-04(b).

       34.     “Employer” likewise is defined broadly, as “any ‘employer’ as defined in

section 190(3) of the [New York] labor law,” subject to a few exceptions not applicable here.

N.Y.C. Admin. Code § 20-912(g). Thus, American is presumed to be covered by the Paid Sick

Leave Law (i.e., unless the Paid Sick Leave Law is enjoined).

       35.     The Paid Sick Leave Law does not apply to employees covered by a CBA if:

“(i) such provisions [of the Paid Sick Leave Law] are expressly waived in such collective




                                               -9-
bargaining agreement and (ii) such [collective bargaining] agreement provides for a comparable

benefit for the employees covered by such agreement in the form of paid days off; such paid

days off shall be in the form of leave, compensation, other employee benefits, or some

combination thereof.” N.Y.C. Admin. Code § 20-916(a).

          36.   Under the Paid Sick Leave Law, employees who accrue sick/safe time (as

opposed to employees who receive “front-loaded” time) begin to accrue on their date of hire and

must be permitted to use accrued time 120 days after the start of their employment. N.Y.C.

Admin. Code § 20-913(d). Employers cannot be required to provide more than 40 hours of paid

sick/safe time per calendar year, and employees who accrue time must be permitted to carry over

up to 40 hours of unused paid time every year. N.Y.C. Admin. Code § 20-913(h).

          37.   The Paid Sick Leave Law also requires that paid sick/safe time be “compensated

at the same rate as the employee earns from his or her employment at the time the employee uses

such time, except that an employee who volunteers or agrees to work hours in addition to his or

her normal schedule will not receive more in paid safe/sick time compensation than his or her

regular hourly wage if such employee is not able to work the hours for which he or she

volunteered or agreed even if the reason for such inability to work is one of the reasons in

section 20-914 of this chapter.” N.Y.C. Admin. Code § 20-912 (definition of “paid safe/sick

time”).

          38.   Employers may require that employees provide up to seven days’ advance notice

if the need for sick/safe leave is foreseeable. If the need to use leave time is unforeseeable,

employees must give notice “as soon as practicable.” N.Y.C. Admin. Code § 20-914(c).




                                                -10-
       39.     Employers can require that employees provide supporting documentation when an

employee uses sick/safe time for more than three consecutive workdays. N.Y.C. Admin. Code

§ 20-914.

       40.     Under the Paid Sick Leave Law, employers cannot “engage in retaliation or

threaten retaliation against an employee for exercising or attempting to exercise any right

provided pursuant to this chapter.” N.Y.C. Admin. Code § 20-918. “Retaliation” includes any

“discipline.” Id. § 20-912(p) (definition of “retaliation”). Thus, employers are prohibited from

counting sick/safe time absences toward discipline under their attendance/reliability policies.

        THE PAID SICK LEAVE LAW WOULD CAUSE SUBSTANTIAL HARM
           IF APPLIED TO AMERICAN’S GROUND CREW EMPLOYEES

       41.     The Paid Sick Leave Law and its implementing regulations would substantially

harm American if applied to its ground crew employees. By way of example and without

limitation:

       42.     The Paid Sick Leave Law imposes an hourly sick leave accrual rate, whereas

American ground crew employees accrue sick leave and other time off in different ways as

specified in their CBAs.

       43.     The Paid Sick Leave Law interferes with American’s enforcement of nationwide

attendance and reliability policies for its ground crew employees. For instance, the Paid Sick

Leave Law prevents American from requesting medical verification of illness for absences

lasting three days or less. This restriction significantly impairs American’s ability to investigate

fraud and abuse of the generous sick leave and other leave benefits provided to its ground crew

employees.

       44.     Compliance with the Paid Sick Leave Law will, thus, lead to more ground crew

employee absences, which will in turn cause more delays and flight cancellations; interfere with



                                                -11-
interstate travel; adversely affect customer experiences; and cause lasting damage to American’s

brand. For example, if there is an increase in the number of ground crew employees who call in

sick, American will not have enough ground crew employees to perform maintenance on aircraft,

handle baggage, or manage check-in and boarding procedures. This will cause interruptions to

service in the form of an increase in flight delays and cancellations.

       45.     The Paid Sick Leave Law further exposes American to a patchwork of

inconsistent state and municipal regulatory regimes, adversely affecting efficient, on-time air

transportation. Several of the airports to which American flies are in jurisdictions with their own

paid sick-leave regimes. At least ten states have mandatory paid sick leave laws—Arizona,

California, Connecticut, Maryland, Massachusetts, New Jersey, Oregon, Rhode Island, Vermont,

and Washington—and there are more than 20 sick leave regimes at the local level.

       46.     These sick leave regimes impose different obligations on employers and grant

employees different rights with respect to paid leave. For example, these regimes authorize

different uses for paid leave, different accrual and annual carryover limits, different

compensation rate formulas, different employee notification requirements, and different

restrictions on when employers can request verification of the reason for an absence. Not only

are the administrative costs of complying unreasonable, but attempts to comply simultaneously

with these different regimes will cause mass confusion and expose American to a flood of new

lawsuits and enforcement proceedings.

                                             CLAIMS

                                             COUNT I

                     AIRLINE DEREGULATION ACT PREEMPTION

       47.     American re-alleges and incorporates herein each of the preceding allegations.




                                                -12-
       48.     The Supremacy Clause, Article VI, Clause 2, of the United States Constitution

states: “This Constitution, and the Laws of the United States which shall be made in Pursuance

thereof . . . shall be the Supreme Law of the land.”

       49.     Under the Supremacy Clause, federal law preempts any state or local regulation in

an area in which Congress has expressly or impliedly exercised exclusive authority.

       50.     Congress enacted the ADA to deregulate the airline industry; to ensure maximum

reliance on competitive market forces; to encourage efficiency, innovation, and lower prices; and

to meet the needs of consumers and the commerce of the United States. To prevent states from

undoing federal deregulation of air transportation, Congress enacted a broad express preemption

provision. The ADA expressly prohibits state and local governments from enacting or enforcing

“a law, regulation or other provision having the force and effect of law related to a price, route,

or service of an air carrier.” 49 U.S.C. § 41713(b).

       51.     The Paid Sick Leave Law, as applied to ground crews, relates to and affects

American’s “prices, routes, or services,” and is therefore preempted by the ADA.

       52.     By way of example and without limitation, the Paid Sick Leave Law impedes

American’s ability to enforce attendance and reliability policies designed to ensure on-time and

efficient operations. As a result, application of the Paid Sick Leave Law to American’s ground

crew employees will lead to flight delays and, in some cases, cancellations. In these and other

respects, the Paid Sick Leave Law impermissibly relates to American’s prices, routes and

services.

       53.     Because the Paid Sick Leave Law, as applied to American’s ground crews,

impermissibly regulates and relates to airline “prices, routes, or services,” American requests




                                                -13-
entry of a declaratory judgment that the ADA preempts the Paid Sick Leave Law as applied to its

ground crews.

                                           COUNT II

                          PAID SICK LEAVE LAW COMPLIANCE

       54.      American re-alleges and incorporates herein each of the preceding allegations.

       55.      Even if application of the Paid Sick Leave Law to American’s ground crew

employees were not preempted by the ADA, the Paid Sick Leave Law would not apply to those

American ground crew employees who are covered by CBAs which waive the Paid Sick Leave

Law and provide for comparable benefits in the form of paid days off.

       56.      Under New York City Administrative Code Section 20-916(a), the provisions of

the Paid Sick Leave Law “shall not apply to any employee covered by a valid collective

bargaining agreement if (i) such provisions are expressly waived in such collective bargaining

agreement and (ii) such agreement provides for a comparable benefit for the employees covered

by such agreement in the form of paid days off; such paid days off shall be in the form of leave,

compensation, other employee benefits, or some combination thereof. Comparable benefits shall

include but are not limited to vacation time, personal time, safe/sick time, and holiday and

Sunday time pay at premium rates.”

       57.      Because the US Airways-IAM CBA which covers fleet service employees, the

US Airways-IAM CBA which covers mechanics, and the American/CWA-IBT CBA which

covers passenger service employees each expressly waives the Paid Sick Leave law and provides

paid days off benefits comparable to the benefits under the Paid Sick Leave Law (including as

outlined in paragraphs 21-23 above), American is in compliance with the Paid Sick Leave Law

as to these ground crew employees.




                                               -14-
        58.     In the Paid Sick Leave Petition, the Defendants allege that there is no express

waiver of the Paid Sick Leave Law in the US Airways-IAM CBA covering fleet service

employees or the US Airways-IAM CBA covering mechanics and that neither the US Airways-

IAM CBA covering fleet service employees, US Airways-IAM CBA covering mechanics, nor

the American/CWA-IBT CBA covering passenger service employees provides comparable

benefits to the Paid Sick Leave Law. Defendants allege that, therefore, the Paid Sick Leave Law

applies to these ground crew employees and that American has violated the Paid Sick Leave Law

with respect to employees covered by these CBAs. Defendants seek penalties and damages

against American for this alleged non-compliance with the Paid Sick Leave Law.

        59.     Unless the Court issues declaratory relief resolving the relevant legal issues,

American will be substantially injured. American has no prompt, adequate, and effective remedy

at law and this action is the only means available to it for the protection of its rights.

        60.     Based on the foregoing, American is entitled to a judicial declaration to the effect

that it is in compliance with the Paid Sick Leave Law as to the ground crew employees who are

covered by the US Airways-IAM fleet service employees CBA, the US Airways-IAM mechanics

CBA, or the American/CWA-IBT passenger service employees CBA. 3

                                      PRAYER FOR RELIEF

        WHEREFORE, Plaintiff asks for the following relief:

        a.      Judgment against Defendants declaring that:




3
  The Paid Sick Leave Law does not apply to fleet service employees covered by the collective
bargaining agreement between American and the Transport Workers Union of America, AFL-
CIO (“TWU”), effective September 12, 2012, or the mechanics covered by the collective
bargaining agreement between American and the TWU, effective September 12, 2012, because
those agreements have not expired since the Paid Sick Leave Law took effect. See N.Y.C.
Admin. Code § 20-911 (sec. 7).


                                                 -15-
          i. The Paid Sick Leave Law, as applied to American’s ground crew

             employees, is preempted by the ADA; and

          ii. American is in compliance with the Paid Sick Leave Law with respect to

             the ground crew employees who are covered by the US Airways-IAM

             fleet service employees CBA, the US Airways-IAM mechanics CBA, or

             the American/CWA-IBT passenger service employees CBA because those

             CBAs expressly waive the relevant terms of the Paid Sick Leave Law and

             provide for comparable benefits in the form of paid days off.

b.    An award to American for its attorneys’ fees and costs incurred in this action

      under 42 U.S.C. § 1988 and any other applicable law.

c.    Any other relief the Court may deem just and appropriate.



Dated: October 16, 2019                      Attorneys for Plaintiff American
                                             Airlines, Inc.


                                             By: /s/ Mark W. Robertson

                                             O’MELVENY & MYERS LLP

                                             Mark W. Robertson (S.B. #4508248)
                                             Stephanie Drotar (S.B. #5296553)
                                             7 Times Square
                                             New York, NY 10036
                                             Telephone: (212) 326-4329
                                             Email: mrobertson@omm.com
                                                    sdrotar@omm.com

                                             Chris A. Hollinger (pro hac vice
                                                application forthcoming)
                                             Two Embarcadero Center, 28th Floor
                                             San Francisco, CA 94111
                                             Telephone: (415) 948-8700
                                             Email: chollinger@omm.com



                                      -16-
